In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 03-1688
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

ROBERT NELSON HOWELL,
                                             Defendant-Appellant.

                         ____________
            Appeal from the United States District Court
                for the Southern District of Illinois.
            No. 98 CR 30200—David R. Herndon, Judge.
                         ____________
  SUBMITTED NOVEMBER 18, 2003—DECIDED JANUARY 13, 2004
                         ____________


  Before POSNER, ROVNER, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. Two years after being sentenced to
prison, and to forfeit $7 million, as punishment for a federal
drug offense, Robert Howell filed under the same case
number of his criminal case and in the same court (the U.S.
District Court for the Southern District of Illinois) a petition
for the return of his BMW, which the Drug Enforcement
Authority had seized in the Northern District of Illinois
before he was convicted in the Southern District and had
administratively forfeited (that is, had declared forfeited to
the government without a judicial forfeiture ruling). Howell
claimed in his petition that the DEA hadn’t adequately
2                                                   No. 03-1688

notified him of its intent to seize and forfeit his car. The
district judge denied the petition for lack of subject-matter
jurisdiction because the judge thought Howell had filed his
petition in the wrong district, but went on to remark that the
DEA had given Howell adequate notice.
  If as Howell claims the government deprived him of his
property without adequate notice and therefore without due
process of law, he can seek its return by means of a civil
action based on the federal-question jurisdiction of
the federal courts, 28 U.S.C. § 1331. Krecioch v. United States,
221 F.3d 976, 980 (7th Cir. 2000); United States v. Duke, 229
F.3d 627, 629 (7th Cir. 2000); Mantilla v. United States, 302
F.3d 182, 184 (3d Cir. 2002); United States v. Minor, 228 F.3d
352, 357 (4th Cir. 2000); United States v. Rodgers, 108 F.3d
1247, 1250 (10th Cir. 1997). (Of course, the property may be
promptly retaken, as he hasn’t paid his $7 million forfeiture
in full, but that is not an issue in this appeal.) The gov-
ernment argues, however, that the federal district court in
the Southern District of Illinois has no jurisdiction over
Howell’s claim because the BMW was never in the Southern
District.
  The government would be correct had the car been seized
in the Northern District pursuant to an order issued in an in
rem proceeding, United States v. $506,231 in U.S. Currency,
125 F.3d 442, 447 (7th Cir. 1997); United States v. Tit’s Cocktail
Lounge, 873 F.2d 141, 143 (7th Cir. 1989) (per curiam),
because then the district court in the Northern District
would have obtained jurisdiction over the car, and, as we
had occasion to remark recently, the first court to obtain in
rem jurisdiction has exclusive jurisdiction of the res. GP
Credit Co. v. Orlando Residence, Ltd., 349 F.3d 976, 981 (7th
Cir. 2003). But the car was not seized as an exercise of in
rem jurisdiction. An administrative forfeiture does not
confer in rem jurisdiction on any court, because it bypasses
No. 03-1688                                                  3

the judicial system. United States v. One 1979 Chevrolet C-20
Van, 924 F.2d 120, 123 (7th Cir. 1991); see also Linarez v.
United States Dept. of Justice, 2 F.3d 208, 211-12 (7th Cir.
1993). Now maybe the Southern District is the wrong venue
in which to complain about an act that occurred in another
district, but objections to venue are waivable and here
waived. The district judge erred in holding that there was
no subject-matter jurisdiction in his district.
  The judge failed to note Howell’s apparent failure to
comply with the usual procedural requirements for main-
taining a federal civil suit, such as the payment of a filing
fee, and, since he is a prisoner, the limitations on prisoner
civil rights suits imposed by the Prison Litigation Reform
Act, 28 U.S.C. § 1915. The judge treated Howell’s challenge
to the administrative forfeiture as if it were a phase of the
criminal proceeding against Howell. Yet even if his motion
had been a motion under Rule 41(g) for the return of
property obtained in a search, rather than an attempt to
challenge an administrative forfeiture, the proceeding
would have been a civil proceeding subject to the require-
ments that we have noted, and perhaps to others peculiar to
challenges to federal administrative forfeitures. Peña v.
United States, 122 F.3d 3 (5th Cir. 1997). It is true that we
have permitted Rule 41(g) motions to be filed in the criminal
proceeding to which the property sought to be returned
relates, Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003);
United States v. Taylor, 975 F.2d 402 (7th Cir. 1992), but that
permission is a natural implication of the fact that Rule
41(g) is a rule of criminal rather than civil procedure, and,
as the Peña decision holds, does not make the proceeding
touched off by the motion a criminal proceeding and excuse
the moving party from having to comply with the rules
applicable to civil proceedings. The civil nature of the
present case is even clearer, since it is a challenge to an
4                                                  No. 03-1688

administrative forfeiture. Though it seeks relief similar to
that of a Rule 41(g) motion—namely the return of prop-
erty—it is not founded on that rule.
   Assuming without deciding that Howell either has or will
satisfy the procedural requirements applicable to this suit,
we shall try to abbreviate the further proceedings by
indicating our disagreement with the district court’s view of
the merits. The DEA mailed a notice of its intent to seize the
BMW to two different addresses, one in Markham, Illinois,
and the other in Memphis, Tennessee, both letters being
returned undelivered by the Postal Service. The Markham
address, however, was the address of a house that the DEA
had been told was vacant. The agency’s informant gave the
DEA another address for Howell, which was also, as the
DEA knew, the address on his driver’s license; but for some
unexplained reason the agency did not mail the notice to
that address. Nor did it explain to the district court why it
chose either of the addresses that it did send the notice to.
Later, but before declaring the BMW forfeited, the agency
learned that Howell had been arrested and was in jail in
Minnesota awaiting his trial in the Southern District of
Illinois. The agency now knew exactly where Howell was
but still it did not notify him of its intent to forfeit his car.
Maybe there are additional facts of which we are unaware
that cast the issue of notice in a different light, but the
adequacy of the notice cannot be sustained on this record.
  The judgment is vacated and the case remanded for fur-
ther proceedings consistent with this opinion.
                                   VACATED AND REMANDED.
No. 03-1688                                              5

A true Copy:
       Teste:
                       _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                USCA-02-C-0072—1-13-04